DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/10/2021.
Claims 1-25 are pending. Claims 1, 18 and 21 are currently amended.  Claims 1, 18 and 21 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Response to Arguments
Applicants' arguments and amendments, filed 2/10/2021, with respect to independent claims 1, 18 and 21, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a new interpretation of the prior art of Lung, specifically a new interpretation of the claimed “first sacrificial material” as being collectively elements 350 and 360 which is in direct contact with the claimed electrode material 340 as noted below in the rejections of independent claims 1, 18 and 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lung et al. (US 2010/0019221 A1, hereinafter “Lung”).
Regarding independent claim 21, Lung discloses a method, comprising: 
forming a first plurality of sections 400 (“strips”- ¶0050) of a layered assembly (i.e., stack of materials shown in Fig. 3B) of a first conductor material 310 (“word line material”- ¶0044), an electrode material 340 (“conductive cap material layer”- ¶0045), and a first sacrificial material 350/360 (collectively 350 “dielectric spacer material” and 360 “sacrificial element material”- ¶0048) positioned above and in direct contact with the electrode material 340, the first plurality of sections 400 (“strips”- ¶0050) elongated in a first dimension and separated by a first insulating material 500 (“dielectric fill material”- ¶0051) (see Figs. 3A-5B); 
forming a second plurality of sections 720 (“sacrificial strips”- ¶0053) of a second sacrificial material 600 (“sacrificial strip material”- ¶0052) over the first plurality of sections 400 of the layered assembly and the first insulating material 500, the second plurality of sections 720 elongated in a second dimension and separated by a second insulating material 500 (“dielectric fill material”- ¶0058) (see Figs. 6A-8D); 
replacing the first sacrificial material 350/360 in the first plurality of sections 400 with a memory material 160 (“memory elements”- ¶0066), since a portion of material 350 is replaced by material 160 (see Figs. 9A-13D); and 

Regarding claim 22, Lung discloses wherein: 
the first plurality of sections 400 are formed along a first direction (see Figs. 4A-4B); and 
the second plurality of sections 720 are formed along a second direction, different from the second direction (see Figs. 7A-7B), such that the memory material 160 is disposed between two first insulating materials 500 and two second insulating materials 500 (see Figs. 13A-13D).
Regarding claim 23, Lung discloses wherein replacing the first sacrificial material 350/360 with the memory material 160 comprises: 
removing the first sacrificial material 350/360 and the second sacrificial material 600 (¶0059), since a portion of material 350 is removed (see Figs. 9A-11D); 
depositing the memory material 160 onto the layered assembly (see Figs. 13A-13D); and 
removing portions of the memory material 160 to form sections of the memory material having 160 a same height as the first insulating material 500 (¶0066) (see Figs. 13A-13D).
Regarding claim 24, Lung discloses wherein the electrode material 340 is between the first conductor material 310 and the first sacrificial material 350/360 in the layered assembly (see Figs. 3A-3B).
Regarding claim 25, Lung discloses wherein replacing the first sacrificial material 350/360 with the memory material 160 comprises: 
since a portion of material 350 is removed (see Figs. 9A-11D); and 
selectively depositing the memory material 160 onto portions of the layered assembly having the electrode material 340 exposed by removal of the first sacrificial material 350/360 and the second sacrificial material 600 (¶0066) (see Figs. 12A-13D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lung in view of Sills et al. (US 2012/0235211 A1, hereinafter “Sills”).
Regarding independent claim 1, Lung discloses a method, comprising: 
patterning via a lithographic process a first plurality of channels 410 (“first trenches”- ¶0050) along a first direction into a layered assembly of materials (i.e., stack of materials shown in Fig. 3B) to create a first plurality of sections 400 (“strips”- ¶0050) of the layered assembly of materials, the layered assembly of materials comprising a first conductive material 310 (“word line material”- ¶0044), an electrode material 340 (“conductive cap material layer”- ¶0045), and a first sacrificial material 350/360 (collectively 350 “dielectric spacer material” and 360 “sacrificial element material”- ¶0048) positioned above and in direct contact with the electrode material 340 (¶0050) (see Figs. 3A-4B); 
depositing an insulating material 500 (“dielectric fill material”- ¶0051) within each of the first plurality of channels 410 (see Figs. 5A-5B); 

etching a second plurality of channels 700 (“plurality of second trenches”- ¶0053) along a second direction into the layered assembly of materials to create a second plurality of sections 720 (“sacrificial strips”- ¶0053) of the second sacrificial material 600, the second plurality of channels 700 extending through the first sacrificial material 350/360 and the second sacrificial material 600 (¶0054) (see Figs. 7A-7D); 
depositing a second insulating material 500 (“dielectric fill material”- ¶0058) within each of the second plurality of channels 700 (see Figs. 8A-8D); 
removing the first and second sacrificial materials 350/360, 600 to form a plurality of cavities 900/1100 (collectively 900 “vias” and 1100 “openings”- ¶¶0059, 0064) of the layered assembly of materials (see Figs. 9A-12D); and 
depositing a memory material 160 (“memory elements”- ¶0066) onto the layered assembly of materials to at least partially fill the plurality of cavities 900/1100 (see Figs. 13A-13D).
Lung does not expressly disclose wherein the patterning of the first plurality of channels is performed by etching.
Sills discloses a method, comprising etching via a lithographic process a first plurality of channels 32 (“gaps”- ¶0024) along a first direction into a layered assembly of materials (i.e., stack of materials below element 28 shown in Fig. 1) to create a first plurality of sections 26 (“lines”- ¶0026) of the layered assembly of materials, the layered assembly of materials comprising a first conductive material 14 (“first electrode 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lung such that wherein the patterning of the first plurality of channels is performed by etching, and wherein etching the first plurality of channels comprises depositing a first mask material onto the first sacrificial material and patterning the first mask material according to a first pattern used to etch the first plurality of channels, and the method further comprises removing the first mask material after depositing the insulating material within each of the first plurality of channels as taught by Sills for the purpose of utilizing a suitable and well-known lithographic patterning process and associated steps for forming a plurality of channels into a layered assembly of materials (Sills ¶0026).
Regarding claim 2, Lung discloses the method further comprising: 
removing material (i.e., material from 500 which is removed from surfaces of stacked layers 400) from the layered assembly of materials after depositing the insulating material 500 within each of the first plurality of channels 410 to expose a surface of the first sacrificial material 350/360 (¶0051) (see Figs. 5A-5B).
claim 3, Lung discloses wherein the removing material comprises chemical mechanical planarization (¶0051).
Regarding claim 4, Lung discloses the method further comprising: 
removing material (i.e., material from 500 which is removed from surfaces of stacked layers 400) from the layered assembly of materials after depositing the second insulating material 500 within each of the second plurality of channels 700 to expose a surface of the second sacrificial material 600 (¶0058) (see Figs. 8A-8D).
Regarding claim 5, Lung discloses wherein the removing material comprises chemical mechanical planarization (¶0058).
Regarding claim 6, Lung discloses the method further comprising: 
depositing a second conductive material (i.e., topmost layer of bit lines 120, which can comprise multiple layers- ¶0036) onto the memory material 160, wherein the second conductive material at least partially fills the second plurality of channels 700 (see Figs. 13A-13D).
Regarding claim 7, Lung discloses wherein the electrode material 340 is positioned in a layer between the first conductive material 310 and the first sacrificial material 350/360 in the layered assembly of materials (see Figs. 3A-3B); and 
the method further comprising depositing a second electrode material (i.e., bottommost layer of bit lines 120, which can comprise multiple layers- ¶0036) onto the memory material 160 before depositing the second conductive material (see Figs. 13A-13D).
Regarding claim 8, Lung discloses wherein depositing the second electrode material (which is part of layer 120) comprises depositing the second electrode material 
performing a material removal process on the layered assembly of materials to expose the second insulating material 500 (¶0066) (see Figs. 13A-13D).
Regarding claim 9, the combined teachings, particularly Sills discloses wherein etching the first plurality of channels 32 comprises: 
depositing a first mask material 28 onto the first sacrificial material 24 (¶0026) (see Figs. 1-9); and 
patterning the first mask material 28 according to a first pattern used to etch the first plurality of channels 32 (¶0026) (see Figs. 1-9).
Regarding claim 10, the combined teachings, particularly Sills discloses the method further comprising: 
removing the first mask material 28 after depositing the insulating material 34 within each of the first plurality of channels 32 (see Figs. 1-9).
Regarding claim 11, Lung discloses wherein etching the second plurality of channels 700 comprises: 
depositing a second mask material (“layer of photoresist”- ¶0054) onto the second sacrificial material 600 (¶0054); and 
patterning the second mask material according to a second pattern used to each the second plurality of channels 700 (¶0054).
Regarding claim 12, Lung discloses wherein the first direction is orthogonal to the second direction (see Figs. 4A-4B and 7A-7D).
claim 13, Lung discloses wherein each of the plurality of cavities 900/1100 is disposed between sections of the insulating material 500 and the second insulating material 500 (see Figs. 9A-9D).
Regarding claim 14, Lung discloses the method further comprising: 
etching excess memory material 160 after depositing the memory material 160 to expose the second plurality of channels 700 (¶0066) (see Figs. 13A-13D).
Regarding claim 15, Lung discloses wherein depositing the memory material 160 comprises: 
selectively depositing the memory material 160 within the plurality of cavities 900/1100 (¶0066) (see Figs. 13A-13D).
Regarding claim 16, Lung discloses wherein the memory material 160 comprises a chalcogenide material (¶0073).
Regarding claim 17, Lung discloses wherein: 
etching the second plurality of channels 700 divides the first sacrificial material 350/360 of the first plurality of sections 400 into a third plurality of sections (see Figs. 7A-7D).
Regarding independent claim 18, Lung discloses an apparatus, comprising: 
a plurality of memory cells 115 (“memory cells”- ¶0024) (see Figs. 2A-2B) formed by a process comprising; 
patterning via a lithographic process a first plurality of channels 410 (“first trenches”- ¶0050) along a first direction into a layered assembly of materials (i.e., stack of materials shown in Fig. 3B) to create a first plurality of sections 400 (“strips”- ¶0050) of the layered assembly of materials, the layered assembly of materials comprising a 
depositing an insulating material 500 (“dielectric fill material”- ¶0051) within each of the first plurality of channels 410 (see Figs. 5A-5B); 
depositing a second sacrificial material 600 (“sacrificial strip material”- ¶0052) onto the first plurality of sections 400 of the layered assembly of materials and the insulating material 500 (see Figs. 6A-6B); 
etching a second plurality of channels 700 (“plurality of second trenches”- ¶0053) along a second direction into the layered assembly of materials to create a second plurality of sections 720 (“sacrificial strips”- ¶0053) of the second sacrificial material 600, the second plurality of channels 700 extending through the first sacrificial material 350/360 and the second sacrificial material 600 (¶0054) (see Figs. 7A-7D); 
depositing a second insulating material 500 (“dielectric fill material”- ¶0058) within each of the second plurality of channels 700 (see Figs. 8A-8D); 
removing the first and second sacrificial materials 350/360, 600 to form a plurality of cavities 900/1100 (collectively 900 “vias” and 1100 “openings”- ¶¶0059, 0064) of the layered assembly of materials (see Figs. 9A-12D); and 
depositing a memory material 160 (“memory elements”- ¶0066) onto the layered assembly of materials to at least partially fill the plurality of cavities 900/1100 (see Figs. 13A-13D).

Sills discloses a method, comprising etching via a lithographic process a first plurality of channels 32 (“gaps”- ¶0024) along a first direction into a layered assembly of materials (i.e., stack of materials below element 28 shown in Fig. 1) to create a first plurality of sections 26 (“lines”- ¶0026) of the layered assembly of materials, the layered assembly of materials comprising a first conductive material 14 (“first electrode material”- ¶0027) and a first sacrificial material 24 (“materials”- ¶0027), depositing an insulating material 34 (“dielectric material”- ¶0028) within each of the first plurality of channels 32, and wherein etching the first plurality of channels 32 comprises depositing a first mask material 28 (“masking material”- ¶0026) onto the first sacrificial material 24 and patterning the first mask material 28 according to a first pattern used to etch the first plurality of channels 32 (¶0026), and the method further comprises removing the first mask material 28 after depositing the insulating material 34 within each of the first plurality of channels 32 (see Figs. 1-9).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lung such that wherein the patterning of the first plurality of channels is performed by etching, and wherein etching the first plurality of channels comprises depositing a first mask material onto the first sacrificial material and patterning the first mask material according to a first pattern used to etch the first plurality of channels, and the method further comprises removing the first mask material after depositing the insulating material within each of the first plurality of channels as taught by Sills for the purpose of 
Regarding claim 19, Lung discloses wherein the process further comprises: 
depositing a second electrode material 120 (“bit lines”- ¶0066) onto the layered assembly of materials after depositing the memory material 160, the second electrode material 120 forming a layer over the memory material 160 and the second insulating material 500 (see Figs. 13A-13D).
Regarding claim 20, Lung discloses the wherein the process further comprises:
removing a portion of the layer of the second electrode material 120 disposed over a top surface of the second insulating material 500 to expose the top surface of the second insulating material 500 (¶0066) (see Figs. 13A-13D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAY C CHANG/           Primary Examiner, Art Unit 2895